Citation Nr: 1502915	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  09-41 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for kidney disease secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) from May 1980 to September 1980 followed by reserve service from September 1980 to May 1984. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In May 2011, the appellant was afforded a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the appellant's claims file.  In August 2011, the Board remanded this matter for additional development.


FINDINGS OF FACT

1.  There is no competent and credible evidence that the appellant's diabetes first manifested during a period of ACDUTRA.

2.  Service connection is not in effect for diabetes mellitus, and thus service connection for chronic kidney disease as secondary to diabetes mellitus must be denied as a matter of law.




CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 101(22), (24), 106(d), 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).

2.  The criteria for establishing service connection for chronic kidney disease have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letters sent to the appellant in August 2007 that informed her of her duty and the VA's duty for obtaining evidence.  In addition, the August 2007 letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The appellant's available service records, post-service treatment records, and lay statements have been obtained.  

To the extent that additional service records may be outstanding, VA has made efforts to obtain any such records.  When service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  Review of the file shows that appropriate efforts have been made to obtain alternative forms of evidence, and that further efforts would be futile.  In August 2011, the Board remanded the case for further efforts to obtain any potentially outstanding service hospital treatment and private treatment records.  Requests for records were variously sent to the appellant, appropriate service department officials, and private providers in August 2011, January 2012, and March 2012.  Additional service hospital records were received in October 2011 and January 2012, and a negative response was received in April 2012 from the Armed Forces Health Longitudinal Technology Application (AHLTA) Composite Health Care System (CHCS).  A negative response was also received in February 2012 from private In Health Methodist Hospital, and the appellant's longstanding private physician did not respond to requests with additional treatment records but, rather, she re-submitted a copy of on October 2010 summary of her relevant treatment of the appellant.   

The appellant has also been requested to submit all records in her possession, but no additional records have been received from her.  The appellant has not indicated there are any additional records that VA should obtain on her behalf.   Again, while there do appear to be a significant number of outstanding private medical records from the appellant's private physician, numerous requests for those records have been sent, and the physician has made it clear that she will not be responding to the full request, as the appellant's records are "voluminous."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that VA's duty to assist is not a one-way street).  Accordingly, the Board finds that further records procurement would unnecessarily burden VA resources without benefit to the Veteran and, thus, should not be undertaken.  See Sondel v. West, 13 Vet. App. 213, 221 (1999).  Thus, the Board finds that the duty to assist the appellant in obtaining service records and reasonably identified private treatment records has been satisfied.  

Furthermore, as the additional service and private records have been requested and/or obtained, and as the appellant was afforded a VA examination in September 2011, the Board finds that there has been substantial compliance with the August 2011 remand.  See Donnellan v. Shinseki, 24 Vet. App. 167, 116 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).   While the September 2011 VA examiner offered an opinion prior to receipt of additional service records, the Board has supplemented the record with a VHA opinion that considered all of the evidence of record, including the additional service hospital records.  

The appellant also provided relevant testimony during a May 2011 hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked. Bryant, 23 Vet. App. 488 (2010).  Here, the VLJ identified the issue on appeal and asked specific questions directed at identifying whether the appellant met the criteria for establishing service connection.  Moreover, the appellant testified as to relevant information necessary to decide the claim, and pursuant to her testimony, the Board remanded the matter for additional development in August 2011.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the appellant provided testimony relevant to those elements.  As such, the Board finds that the appellant is not prejudiced by a decision being rendered at this time and no further action pursuant to Bryant is necessary.

Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim, and no further assistance to develop evidence is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

The appellant asserts that her currently diagnosed diabetes mellitus had its onset during her period of active duty for training (ACDUTRA) between May 1980 and September 1980.  Specifically, she asserts that she was not tested, or not tested properly, for the disease during her period of ACDUTRA and that had the proper testing been conducted at that time, she would have been found to have diabetes mellitus during ACDUTRA. Alternatively, in hearing testimony, the appellant has asserted that she was told during ACDUTRA that her sugar was way too high and that during field exercises during ACDUTRA, she was found to have sugar in her urine.  She further testified during RO and Board hearings that she experienced symptoms prior to her May 1981 diagnosis, but that she did not experience diabetic symptoms during her period of active duty for training.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive periods for service connection do not apply to ACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  Acciola v. Peake, 22 Vet. App. 320, 323 -324 (2008); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

The appellant's service included a period of ACDUTRA from May 1980 to September 1980, and a subsequent period of reserve service from September 1980 to May 1984 with various periods of ACDUTRA including 15 days of ACDUTRA between February 1980 and February 1981 (specific dates unknown); 14 days of ACDUTRA from February 1981 to February 1982 (specific dates unknown); from June 2, 1983, to June 18, 1983; and, from April 15, 1984, to April 28, 1984.  Here, while specific dates for all periods of ACDUTRA are not entirely clear,  the appellant has specifically alleged an onset of her diabetes mellitus during her first period of ACDUTRA from May 1980 to September 1980.  She has not alleged, and there is nothing in the record that establishes that appellant was on anything other than ACDUTRA during that period, nor has she asserted that in May 1981, when she received a diagnosis diabetes, she was in any sort of active duty status, to include ACDUTRA.  Currently, service connection is not in effect for any disabilities.  Thus, the appellant has not achieved "veteran" status.  38 U.S.C.A. § 101(2), (24)(A)-(B); 38 C.F.R. §§ 3.1(d); 3.6(a) (2014). 

As such, the presumption provisions of 38 C.F.R. §§ 3.307 and 3.309, as well as the presumptions of soundness and aggravation, are inapplicable.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  Instead, the burden is on the claimant to establish that she was disabled from a disease or injury incurred or aggravated in the line of duty during ACDUTRA, and to establish a causal relationship between the worsening of a preexisting condition and his or her ACDUTRA. Donnellan, 24 Vet. App. at 173-174.  There is no shifting burden as there is when the presumptions of soundness and aggravation apply.  Id. 

Additionally, the standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Donnellan, supra.  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the claimant's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Here, the preponderance of the evidence is against the appellant's claim.  Available service treatment records are negative for complaints, diagnoses, or clinical findings of diabetes mellitus or elevated blood sugar, though they do show treatment for other complaints.  For instance, in May 1980, the appellant presented to sick call with complaints of chest pain with breathing, vomiting, and a sore throat.  She also complained of pain and swelling in both of her lower legs, and there was objective evidence of slight edema.  Boot stress was diagnosed.  In July 1980, the appellant sought treatment for a right knee injury sustained during a fall.  Notably, examination on release from active duty in September 1980 revealed no complaints or clinical findings related to diabetes or elevated blood sugar.  The appellant denied any history of diabetes.  It appears that urinalysis at that time was negative for sugar. 

Thereafter, reserve service medical records clearly show that insulin dependent diabetes was diagnosed in May 1981.  Those records do not reference an onset of symptoms or clinical findings during the preceding period of ACDUTRA from   May 1980 to September 1980.  The appellant was then treated in March 1982 for uncontrolled diabetes and related symptoms to include mouth ulcerations, fatigue, weakness, polydipsia, and polyuria.  A reserve service examination report dated in February 1984 notes diabetes that developed two years prior and glycosuria.  Also of note, a private hospital discharge summary dated prior to service in November 1976 shows that the appellant complaints of "urinary frequency of late," but urinalysis at that time was unremarkable. 

Post-service medical records dating from September 1998 to June 2007 document a lengthy history of diabetes mellitus requiring insulin with associated complications to include chronic kidney disease.  However, those records do not otherwise show an onset of diabetes mellitus during a period of ACDUTRA.

The record contains two medical opinions.  The appellant was afforded a VA examination in September 2011, pursuant to which an examiner opined that the her diabetes mellitus less likely as not manifested during her period of ACDUTRA.  The examiner found no evidence that the appellant was diagnosed prior to May 1981, noting that urine was negative for sugar during a September 1980 examination, and that service treatment records are negative for signs and symptoms of diabetes prior to May 1981.  The examiner also found probative the appellant's self-report in service of receiving a diagnosis in May 1981.

The Board obtained a second opinion in December 2014 from a VHA physician.  Following a review of the record, the VHA examiner also found that her diabetes mellitus less likely as not manifested during her relevant period of ACDUTRA.  In support of the opinion, the examiner found probative the normal urinalysis on entrance examination in February 1980, and an absence of complaints or clinical findings of diabetes or elevated blood sugar during the September 1980 examination for release from active duty.  The examiner also went on to state that it "is clearly possible that [the appellant] developed diabetes mellitus in the eight months after her active duty ended."  

The December 2014 VHA opinion is afforded significant probative value as it considered the appellant's medical history and was supported by adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008) (applying the Federal Rules of Evidence to find that the probative value of a medical opinion is dependent upon whether the opining clinician was fully informed of the pertinent factual premises, i.e., history of the case).  It is also consistent with the prior September 2011 VA examiner's opinion, as well as the service treatment records, which are negative for complaints or clinical findings attributed to diabetes mellitus or elevated blood sugar.  Significantly, there is no contrary opinion evidence of record, and the Board has no independent basis to question the VHA examiner's findings absent competent and credible medical evidence to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

While the appellant contends that her diabetes mellitus first manifested during her period of ACDUTRA, there is no indication that she has specialized training or medical expertise to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Clyburn v. West, 12 Vet. App. 296, 301 (1999).  As such, her opinion as to the onset of her diabetes does not constitute competent medical evidence.  The Board acknowledges that she is competent to testify that she was told that she had high sugar levels or sugar in her urine during ACDUTRA, which is in the realm of her personal experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the Board finds that assertion to be outweighed by the contemporaneous service treatment records which are negative for findings of high sugar levels, and which affirmatively show that urinalysis at the time of a September 1980 examination for release from active duty was negative for sugar.

In any event, there is no competent medical evidence that the appellant's diabetes mellitus manifested during her period of ACDUTRA from May 1980 to September 1980, and the preponderance of the evidence is against service connection for diabetes mellitus.  As such, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Furthermore, the appellant contends, and the evidence shows, that her chronic kidney disease is secondary to diabetes mellitus, for which service connection has not been established.  As service connection is not in effect for the primary disability upon which the claim for chronic kidney disease rests, then service connection for chronic kidney disease on a secondary basis must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Service connection for diabetes mellitus is denied

Service connection for chronic kidney disease is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


